Pannell, Presiding Judge.
The burden is on the claimant in a workmen’s compensation proceeding to establish the injury sustained arose both out of and in the course of the employment. Travelers Ins. Co. v. Faulkner, 63 Ga. App. *188438, 439 (11 SE2d 367); Aetna Cas. &c. Co. v. Watson, 91 Ga. App. 657 (1) (86 SE2d 656).
Argued November 5, 1975
Decided January 5, 1976.
Grogan, Jones & Layfield, Michael Agnew, for appellant.
F. Earl Wiggers, for appellees.
In the present case, where the only evidence was to the effect that during a regular coffee break, the time of which is included in the pay of the employee, the employee was injured; and there is no evidence showing or indicating the employer exercised or had the right to exercise any control over the employee during the coffee break, there was no error in denying compensation under the ruling of this court in Wilkie v. Travelers Ins. Co., 124 Ga. App. 714 (185 SE2d 783). See also Ocean Acc. &c. Corp. v. Farr, 180 Ga. 266 (178 SE 728).
Additional facts indicating control or the right of control by the employer during the period involved were apparent in the following cases relied upon by the appellant and are not controlling here. Travelers Ins. Co. v. Smith, 91 Ga. App. 305 (85 SE2d 484); Railway Exp. Agency v. Shuttleworth, 61 Ga. App. 644 (7 SE2d 195) and American Hardware Mut. Ins. Co. v. Burt, 103 Ga. App. 811 (120 SE2d 797).
Accordingly, the award denying compensation must be affirmed.

Judgment affirmed.


Quillian and Clark, JJ., concur.